The chancellor decided, in this case, that a deed or conveyance obtained by duress is not void, but merely voidable at the election of the party executing it.
That where a deed or conveyance is not voidable at the election of the grantor or those claiming under him and in privity with him, a creditor, as to whom it would have been valid if voluntarily given, has no right to interfere by a suit in his own name to set it aside, where the debtor himself does not elect to do so.
Decree of the vice chancellor reversed, and the bill as to appellants, dismissed with costs.